Citation Nr: 1332210	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon


THE ISSUE

Entitlement to payment of private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates, on January 21, 2013.  

(The issues of entitlement to an increased rating for bilateral hearing loss; and service connection for headaches and hepatitis are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the Portland, Oregon, Veterans Integrated Service Network (VISIN) 20 Northwest Network Payment Center.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Veterans Affairs Medical Center, in Portland, Oregon.  VA will notify the appellant if further action is required.


REMAND

The agency of original jurisdiction (AOJ) has not addressed the Veteran's assertion that he was referred to the private St. Luke's Clinic-Idaho Cardiology Associates facility by VA medical professionals in November 2012, resulting in the expenses he incurred on January 21, 2013.  

Attempts to obtain records relevant to the Veteran's January 21, 2013, treatment at St. Luke's Clinic-Idaho Cardiology Associates must be undertaken and VA treatment records dated since January 2011 must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate efforts to obtain records from the private St. Luke's Clinic-Idaho Cardiology Associates facility related to the Veteran's care on January 21, 2013, including documents detailing relevant expenses.  All development efforts are to be in writing and associated with the claim folder.  

2.  Obtain all outstanding VA treatment and/or hospitalization records dated since January 2011.  Any negative response(s) must be in writing and associated with the claim folder.

3.  Then, readjudicate the appeal, to include addressing whether the Veteran was referred to the private facility by VA medical personnel.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

